Citation Nr: 0326649	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  02-08 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a compensable evaluation for pityriasis 
versicolor over the shoulders, lower back, and sides of the 
thorax.

2.  Entitlement to an effective date earlier than November 
19, 1996, for the grant of entitlement to service connection 
for post-traumatic stress disorder.

3.  Entitlement to an effective date earlier than November 
19, 1996, for the grant of a 20 percent disability rating for 
shell fragment wounds of the low back.

4.  Entitlement to an effective date earlier than November 
19, 1996, for the grant of a 20 percent disability rating for 
shell fragment wounds of the left elbow.


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to August 
1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefits sought on 
appeal.


REMAND

The evidence of record shows that in June 1998 the veteran 
requested an increase in the disability evaluation assigned 
to his skin disorder and the assignment of earlier effective 
dates for the grant of service connection for post-traumatic 
stress disorder and recent increases in disability 
evaluations for his shell fragment wounds to the low back and 
left elbow.  All claims were denied in a May 1999 rating 
decision and the veteran appealed that decision.

During the course of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000) [codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)], was signed into 
legislation.  The VCAA redefined the obligations of VA with 
respect to its duty to notify a claimant of his rights and 
responsibilities in substantiating a claim and the 
obligations of VA with respect to its duty to assist a 
claimant in the development of a claim.  Additionally, 
judicial precedent requires that VA advise a claimant not 
only of his own responsibilities with respect to gathering 
evidence, but of VA's responsibilities in obtaining specific 
evidence on behalf of a claimant.  Also see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

The RO has at no time specifically advised the veteran of the 
change in the law and/or his rights and responsibilities 
under the VCAA.  Even though the RO supplied the veteran with 
information regarding evidence to substantiate his claims on 
appeal, he has not been informed of his newly established 
rights and responsibilities, including VA's duty to assist 
the veteran in obtaining evidence to substantiate his claims.  
Providing a copy of updated regulations in a statement of the 
case is insufficient notice.

Regulations implementing the VCAA were promulgated which 
allowed the Board to directly advise claimants in writing of 
his/her rights and responsibilities under the VCAA, as well 
as the responsibilities of VA in assisting claimants in 
obtaining evidence, as opposed to remanding all cases that 
did not have the statutorily mandated notice language to the 
ROs.  The Board's notice to claimants included a request for 
the claimant to respond within thirty days of the date of the 
letter as provided in 38 C.F.R. Section 19.9(a)(2)(ii).  This 
portion of the regulations, however, was recently invalidated 
by the United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  The Federal Circuit specifically found 
that, under the statute, a claimant has one year in which to 
submit additional evidence and argument in support of his 
claim following notice of the VCAA as opposed to only thirty 
days as set forth in the regulations at 38 C.F.R. Section 
19.9(a)(2)(ii).  Accordingly, that portion of the regulations 
limiting a claimant's response time to thirty days, 38 C.F.R. 
Section 19.9(a)(2)(ii), was invalidated.  See Disabled  
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003).  Also see Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003) [invalidation of the 
30-day response period contained in 38 C.F.R. § 3.159(b)(1) 
as inconsistent with 38 U.S.C.§ 5103(b)(1)].

Considering the procedural outline as set forth in the VCAA 
and in the recent opinions of the Federal Circuit in 
conjunction with the claims folder, which is void of any 
notice of the VCAA, the Board finds that it has no 
alternative but to remand this matter to the RO to ensure 
that the veteran is given proper notice of his rights and 
responsibilities under the VCAA, advised of the specific 
evidence needed to substantiate his claims on appeal, allowed 
the appropriate time in which to respond to the notice of the 
VCAA and/or waive that response time, and to ensure that all 
duty to notify and duty to assist obligations of VA are met.  
It is noted that due to the recent invalidation of 
regulations implementing the VCAA, the Board does not have 
the authority to cure this procedural defect itself.

Additionally, this matter must be remanded for the RO to 
consider newly submitted evidence by the veteran.  
Specifically, in January 2003, the Board sent the veteran 
notice of updated regulations relating to the rating of his 
skin disability.  In response to that notice, the veteran 
submitted a statement with numerous attachments directly to 
the Board.  He did not, however, waive review of that 
evidence by the agency of original jurisdiction.  Absent a 
waiver, the Board cannot consider the record as a whole and 
must remand the matter to the RO for consideration.

Finally, it is noted that in the veteran's June 2000 VA Form 
9, Appeal to Board of Veterans' Appeals, he stated that he 
did not want a hearing "at this time."  In an effort to 
allow the veteran every opportunity to be heard, the Board 
requests that the RO determine if the veteran wants a 
personal hearing in this matter.

Therefore, this matter is REMANDED for the following action:

1.	The RO must advise the veteran of his 
rights and responsibilities under the 
VCAA.  He should be advised of the 
specific evidence needed to 
substantiate each claim on appeal and 
given an opportunity to supply 
additional evidence and/or argument, 
identify additional evidence for VA to 
obtain, or waive his right to the one-
year response time required under the 
VCAA.  All new evidence and/or 
arguments must be associated with the 
veteran's claims folder.

2.	The RO should ask the veteran if he 
desires a personal hearing in this 
matter.  If he would like a hearing, 
such a hearing should be scheduled.  

3.	All dermatologic treatment records 
should be updated to ensure that the 
veteran's claim for an increased 
rating is considered on a current 
basis.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran should be furnished a supplemental statement of 
the case, and afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.

The purpose of this REMAND is to cure a procedural defect and 
perform additional development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.



	                  
_________________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




